THE THIRTEENTH COURT OF APPEALS

                                        13-20-00371-CV


                                       PAM ZIMMERMAN
                                              v.
                                       CAROLE ATWELL


                                    On Appeal from the
                       County Court at Law of Aransas County, Texas
                             Trial Court Cause No. CV-4147C


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed, as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

March 11, 2021